Case 4:20-cv-01465 Document 1-4 Filed on 04/24/20 in TXSD Page 1 of 2




           EXHIBIT4
Case 4:20-cv-01465 Document 1-4 Filed on 04/24/20 in TXSD Page 2 of 2




                      Goals and Performance Appraisal Report
    Shaler,Walled                                                                            Poniedon 03 May2017
                                                                                             PersanNo: 220263




    Perlormanc•summary

       l!aU"II ~ntlnu.,. to prc,1/lda al<>.o IIIIPl'Ort and advocaay ta hiH
       kay •l:11kaholdvr•, whi'!h JI vrVAtlJ oppr•aJatad     b'1 all I ho J,i
       hlohly     r"tc,d by all of hin country ohalr11, 11111nuOontio,
       thouohUul        and aadno nunnac J.• porU.,..lady           notod, WaUOd !kin
        011e,tinuod ta d11Uvc,ie S.n-1.,kt tu tho ),~11.lnu,11and a06UrHy
        tlu·on~h oxtcrnDl oontaoto I th111 1a p<1rUoule1dy ta:uo in or,,in
        thrirn9h hi I r~l11tlon11hlp 111th thO ~,111 Ofeioa I\Dd noP whi,:,h ha■
       benn a panto\llar          bu-1,...a. •nPblor,    llln(I, in Muwlt 1 the,
     • nol.11LicrHhi1>with l'OC: 11.audti, ~antinueB ta 11ro11and t1lU
       bcrnoflt tho 9mvlll9 KTRAfoat.prlni., Thh ahow" t.l\at t11• initl.41
       11round11nck and •ffoc,t. that. lolaUed ho" dodlaat...i ta Un
       nlat.lon11hlp vUl pay dividendK in the tut:11r11. Wnliedlll
       rolutional1lp      wJ.~h th vado1111ua auuncJ.a11oonUnuoo to grow and
       111u1bloohit• to ~ovldo doop l1111it;lht1a uuppor" oC buaJnou
       •otlvitr     aoro•o hi• oountdoo of toaponolbllhy,                Tl1la
       rolat(on•hil'      aloo prov.ldoo 1.h~c,t luigllt         Ol<lruu11
                                                                         cou11tdc11,
       DUUldtl hio r0Bpot111UJl11ty,Wlthln the r09l011 •nd 9lobnlly                  I
       nnabUnq rol41tlon~hlpt1 lflth UK a90noln11 to bo INllt. aln..whar.,.
       Ila Liod hAII al110 provJ.<kid M\IPPQ~t to oou11trla11 outdda           of lt111
       rc.ffilt ii pntlauwrlr         1119..-la, wharo hLM P£"•Vl01111   c11cpodo11,:ohllu
       om1blod 111111    t11 ~ll!JlllJU with tllll buuirlo~• !Ind 11oku kU)'
      raa....,nd■ Uonu far in,p....,_,nt ■ to llfflcu         11uaudt:, I ho
      qu11tlnuoo t.o fulloli up 1>0 thouo J.0111o0,

      'rhtQt19h(Hlb ~ho! yaar,   WaHad llnM oontlnu.,I ~· nllllUI grnat
                       1,0 Soeurlly hiHll Hanogament 111,ddt:r in tha form of
      111111,:ov..,..nt:11
      BIU\and rill' !np1 ..111,mi:..Ue111,
                                        D~a tc thill, ho bAH tlC!tln KOlcatcld 1111
       on SIIA Site t11 11uppo•t othar C:Slo!•ucro1111 l:bt> r&tlJiOc'I du.-lll'J 2017,
      Otbu.r  inltlotlvL'lol that furUwr 11uppart •ciourltr        l"i11k 1114t1011o•~ut.
       lno1udad 11Ps1rntra111inu vJth tlu, Jurda11lan and OM&npotloo.
      lllDO, 11t1Uod oon1>in11en10 douloat.o tilllo , otfort. to dcwol11pln11
      v11rlou11IJOCUl:Lt.Vtoe/IL point.a OC1'08Rhll COllntri ... af
       ronron111111Uty, 1'11Ja parthn1l11rly   l.naludo11 wHhtn CIMO• ,!08<:0,
      but al110 within G4R in lluhd nnd varinu• 8t'I'• ln liDO and /\bu
     ,llhab.l I ln Rllpport o( PK, t14H•d •1110 pl11yud <I Ila:, rolu in t,ha
      &hall. Baoudti, RovLow whuru hu hc:udlld 11D 1:hu Traval lleoudti,
      MpUaH1o ruvbw I Oh va11 u. p~rtJ.1111lad7 latj_,urtont aopaot. al
      thcl •clo11rJ.tyrovlow and roq11k0d a 11ro11t doal of ooUoboration
      vlth YAr10UII funot.10118,

      rn di■e11•11ion     w     a,iroll<I Lo work on 9rC1ALorCN>llohcor<1Honlfit.lt
      au,.,r ru•atlon•        t.o 11t1P1>0rtdoLlv•ry of .,_,to011011. llllll!!d J."
      out.a-      Cac:vMod,••poalaily       ODl'CnnltatLIIIJon apood and
      1.f.111pllolty I wh.lcb 11111r11al, AUho119h, 0ooodon111ly, taklttt, UIIIO
      \o build oo1hbor11tlvu tucu,i, and 11aolt oxporl Jnput from othor
      funot.ion11 v111 d~llvor 1ootc1uffcot.Jvo ro,•IU,         lfo olvo ,11oou11nd
      t.110 hnportnnoa of llh.,Uantll'III ~ha bullinn••   whom roquired on.i
      oneiurJn9 t.lUlt r.ocoi1111a11d•tlonBorn for111orly tra.,kell to ala•urm
      lw.tth    ,ictlCIII partlan   mada ■caount.obla,




   Page: 3/       3                                             EXHIBIT
                                                         j            '■I
